If the contract for future advertising was assignable, either at law or in equity, without notice to the defendant, his rights under the contract were not changed by the plaintiff's purchase of the publishing business. Sanborn v. Little, 3 N.H. 539; Jordan v. Gillen, 44 N.H. 424, 427, 428; Gage v. Dow, 59 N.H. 383, 385. One of his rights was that he might terminate the executory contract at any time by notice to Andrews, the other contracting party. About the time of the sale he notified Andrews to discontinue the advertisement, in ignorance of the fact of the sale. The plaintiff had not notified him of it, as it was his duty to do (Thompson v. Emery, 27 N.H. 269, 272), and the defendant's right to terminate the contract by notice to Andrews was unimpaired.
By the notice the contract was terminated, and the plaintiff's subsequent publication of the advertisement, without the knowledge or consent of the defendant, did not raise an implied promise on the part of the latter to pay therefor (Webb v. Cole, 20 N.H. 490; Burns v. Madigan, 60 N.H. 197); nor did any duty rest upon him to ascertain whether the advertisement had been in fact, discontinued.
Exception overruled.
PARSONS, J., did not sit: the others concurred. *Page 21